Title: From George Washington to Lieutenant Colonel Udny Hay, 27 June 1780
From: Washington, George
To: Hay, Udny



Dear Sir
Head Quarters Ramapough [N.J.] 27th June 1780

I have received your favr of this date. Since I wrote to you last I have been informed that there are not more than three hundred Barrels of Flour at present at Ringwood—You need therefore only send teams for that quantity—the remainder may be employed upon the sussex Route.
I shall give directions to have the Road from Ringwood to New Windsor surveyed and repaired. I am Dear Sir yr most obt Servt.

P.S. Be pleased to forward the letter herewith for Govr Clinton immediately by an Express, it being of great importance.

